944 F.2d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph M. WASKO, Petitioner-Appellant,v.Wayne ESTELLE, Warden, Respondent-Appellee.
No. 90-55988.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 12, 1991.*Decided Sept. 12, 1991.

Before FERGUSON, CYNTHIA HOLCOMB HALL and RYMER, Circuit Judges.

ORDER

1
The memorandum disposition in this case, filed on March 14, 1991, is withdrawn.   A superseding memorandum disposition will be filed in its stead.


2
MEMORANDUM**


3
Appellant Wasko did not raise his current claims in his previous habeas corpus petition.   Because he has not shown cause to excuse his failure to have raised his claims earlier nor prejudice therefrom, see  McCleskey v. Zant, --- U.S. ----, 113 L.Ed.2d 517, 545 (1991), the district court did not err in dismissing his petition as an abuse of the writ.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3